1 F.3d 45
303 U.S.App.D.C. 86
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Avaughn Bernard GREEN, Appellant.
No. 92-3164.
United States Court of Appeals, District of Columbia Circuit.
July 26, 1993.

Before MIKVA, Chief Judge, and WALD and BUCKLEY, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the judgment of conviction be affirmed.  The district court's order denying Green's motion to suppress the cocaine seized from the car was proper for the reasons stated by the court in its Memorandum Opinion filed October 28, 1991.  Further, because the car was searched incident to a lawful arrest of the driver, see New York v. Belton, 453 U.S. 454, 460 & n. 4 (1981), the statement Green made to the police after he waived his rights under Miranda v. Arizona, 384 U.S. 436 (1966), was not the fruit of an illegal search.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.